OPINION
The court, Presiding Judge Ruth V. McGregor and Judges Susan A. Ehrlich and Jefferson L. Lankford, has reviewed the record and the briefs in this appeal.1 For the reasons ably and concisely expressed in the tax court’s opinion in Devenir Associates v. City of Phoenix, 164 Ariz. 530, 794 P.2d 605 (Tax 1990), we affirm the tax court’s judgment in favor of the City of Phoenix.
The tax court’s opinion is approved and adopted as the opinion of this court.

. This court earlier had dismissed the Devenir partnerships’ appeal on the basis of a lack of jurisdiction. The supreme court reversed the order and reinstated the appeal. Devenir Associates v. City of Phoenix, 169 Ariz. 500, 821 P.2d 161 (1991).